      Case 2:20-cv-01351-ROS Document 18 Filed 12/08/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona State Building and Construction             No. CV-20-01351-PHX-ROS
     Trades Council,
10                                                       ORDER
                    Plaintiff,
11
     v.
12
     Mark Brnovich, in his official capacity as
13   Attorney General of Arizona,
14                  Defendant.
15
            In 2017, Plaintiff Arizona State Building and Construction Trades Council filed suit
16
     claiming two provisions of Arizona law involving labor relations were preempted by
17
     federal law. (CV-17-4446). The Court dismissed that suit for lack of standing after
18
     concluding Plaintiff had not identified any “concrete and particularized injury” it had
19
     suffered, or was likely to suffer, as a result of the provisions. (CV-17-4446, Doc. 33). In
20
     2020, Plaintiff filed the present suit, again seeking to challenge the two provisions of
21
     Arizona law. This time, however, Plaintiff attached to its complaint a letter from the Mayor
22
     of Flagstaff. In Plaintiff’s view, that letter “explicitly” states one of the challenged
23
     statutory provisions “was the cause” for the City of Flagstaff not requiring a “project labor
24
     agreement” in connection with public works projects. (Doc. 13 at 3). That letter does not
25
     establish Plaintiff suffered, or will imminently suffer, a cognizable injury. Therefore, the
26
     complaint will be dismissed with leave to amend.
27
                                          BACKGROUND
28
            Plaintiff describes itself as “an association of Arizona construction trade unions . . .
       Case 2:20-cv-01351-ROS Document 18 Filed 12/08/20 Page 2 of 7



 1   with a mission to provide and continue to grow an exceptional construction labor force.”
 2   (Doc. 1 at 2). Plaintiff lobbies local governments regarding the type of labor agreements
 3   those governments should use in completing publicly funded projects, such as sewer and
 4   water treatment facilities.   As part of its lobbying efforts, Plaintiff believes local
 5   governments should strive for “cooperative labor relations” by “using tools similar to
 6   Project Labor Agreements (‘PLAs’).” (Doc. 1 at 4). As alleged in the complaint, “[a] PLA
 7   is a collective bargaining agreement in the construction industry between multiple
 8   employers and employee groups that establishes uniform terms and conditions of
 9   employment, and . . . systematize[s] labor relations across a construction project.” (Doc.
10   1 at 4-5).
11          Allegedly in response to Plaintiff’s lobbying efforts, in 2011 Arizona enacted a law
12   prohibiting state agencies or local governments from requiring PLAs in connection with
13   contracts for public works. The new statutory provision stated, in relevant part,
14                 Agencies and political subdivisions of this state shall not
                   require in any public works contracts that a contractor,
15                 subcontractor, material supplier, or carrier engaged in the
                   construction, maintenance, repair or improvement of public
16                 works, negotiate, execute or otherwise become a party to any
                   project labor agreement or other agreement with employees,
17                 employees’ representatives or any labor organization as a
                   condition of or a factor in bidding, negotiating, being awarded
18                 or performing work on a public works contract.
19
     EMPLOYEES AND PUBLIC WORKS, 2011 Ariz. Legis. Serv. Ch. 23 (S.B. 1403).
20
            When Arizona enacted this “anti-PLA provision” in 2011, Plaintiff’s “efforts to
21
     have political subdivisions use PLAs were active and ongoing.” (Doc. 1 at 5). Passage of
22
     the provision, however, “temporarily halted” Plaintiff’s efforts. (Doc. 1 at 5).
23
            After the change in Arizona law regarding PLAs, Plaintiff “began working with
24
     municipalities to encourage the use of highly skilled labor on publicly funded construction
25
     projects.” (Doc. 1 at 6). As part of those efforts, Plaintiff recommended Arizona cities
26
     “adopt a Responsible Contractor Ordinance that would require any contractors performing
27
     work that is funded with the city’s tax dollars to participate in a Department of Labor
28
     (‘DOL’) approved apprenticeship program.” (Doc. 1 at 6-7). In response to those efforts,

                                                 -2-
      Case 2:20-cv-01351-ROS Document 18 Filed 12/08/20 Page 3 of 7



 1   in 2015 Arizona enacted a second statute aimed at frustrating Plaintiff’s work.
 2          The second statute added a new prohibition on state agencies or political
 3   subdivisions of the state from requiring that bidders for public works contracts
 4   “[p]articipate or contribute to an apprenticeship program that is registered with the United
 5   States department of labor.” PUBLIC WORKS—EMPLOYEES, 2015 Ariz. Legis. Serv.
 6   Ch. 144 (S.B. 1090). Once this 2015 statute went into effect, Plaintiff stopped its lobbying
 7   efforts regarding apprenticeship programs. (Doc. 1 at 8).
 8          In addition to these statutes regarding PLAs and apprenticeship programs, Arizona
 9   enacted two statutes allegedly meant to “[i]nsulate” state laws from challenges. (Doc. 1 at
10   8). First, Arizona enacted a statute that requires an award of attorneys’ fees to the
11   successful party in any suit brought by “a city, town or county” against the state or a
12   “governmental officer acting in the officer’s official capacity.” A.R.S. § 12-348.01.
13   Second, Arizona enacted a statute that gives “the State the ability to withhold shared
14   revenues if a municipality . . . passed an ordinance in violation of state law.” (Doc. 1 at 8).
15   This second statute is triggered when “one or more members of the legislature” requests
16   the Attorney General investigate whether a “ordinance, regulation, or other official action”
17   by a local government “violates state law or the Constitution of Arizona.” A.R.S. § 41-
18   194.01(A). After investigating, the Attorney General must “make a written report finding
19   either that the challenged action violates, may violate, or does not violate state law or the
20   Arizona Constitution.” State ex rel. Brnovich v. City of Phoenix, 468 P.3d 1200, 1204
21   (Ariz. 2020). If the Attorney General concludes the local government’s action violates
22   state law, the state treasurer must “withhold and redistribute state shared monies from the
23   county, city or town.” A.R.S. § 41-194.01(B)(1)(a). According to Plaintiff, the attorneys’
24   fees statute and the “state shared monies” statute mean a local government risks “financial
25   ruin” by acting contrary to state law. (Doc. 1 at 9).
26          In November 2017, Plaintiff filed its first lawsuit attempting to challenge the
27   Arizona laws regarding PLAs and apprenticeship programs. (CV-17-4446). Plaintiff
28   subsequently amended its complaint such that it alleged both state and federal claims


                                                  -3-
      Case 2:20-cv-01351-ROS Document 18 Filed 12/08/20 Page 4 of 7



 1   against Mark Brnovich in his official capacity as Attorney General of Arizona. (CV-17-
 2   4446, Doc. 16). In March 2019, the Court dismissed the state claims as barred by sovereign
 3   immunity and dismissed the federal claims with leave to amend. On the federal claims,
 4   the Court explained Plaintiff had “not alleged facts that any local entity desires or hopes to
 5   require PLAs or require participation in apprenticeship programs but is prohibited from
 6   doing so by the statutory changes.” (CV-17-4446, Doc. 33 at 8). Absent such allegations,
 7   it was not clear the statutory changes had “resulted in any injury to anyone.” (Id.). Thus,
 8   the federal claims were dismissed for lack of standing. The Court instructed Plaintiff that,
 9   if it chose to amend, it had to “identify the concrete injury it is likely to suffer” and allege
10   facts establishing “that injury is not conjectural.” (Id. at 10). Plaintiff did not amend and
11   a judgment of dismissal without prejudice was entered in April 2019.
12          On January 15, 2020, Plaintiff sent a letter to the City of Flagstaff urging the city to
13   require PLAs in upcoming public works projects. (Doc. 1 at 14). In March 2020, the
14   Mayor of Flagstaff responded. The mayor’s letter stated, in relevant part,
15                 I am in receipt of your January 15, 2020, letter . . . in which
                   you urge the City of Flagstaff to require general contractors
16                 with whom the city directly contracts to use project labor
                   agreements, including on Flagstaff’s upcoming McAllister
17                 Pump House & Pipeline, Fort Tuthill Waterline, and all other
                   projects.
18
                   I have reviewed your description of project labor agreements
19                 (“PLA”). I understand that by putting all construction workers
                   under one comprehensive agreement, one can enhance the
20                 timeliness and quality of construction projects. I agree with
                   you that taxpayers benefit by the cost savings from such
21                 efficient project management.
22                 Unfortunately, as you note in your letter, under A.R.S. § 34-
                   321, cities are prohibited from requiring “in any public works
23                 contract that a contractor … [n]egotiate, execute or otherwise
                   become a party to any project labor agreement or other
24                 agreement with employees, employees’ representatives or any
                   labor organization.” As such, the City of Flagstaff will not act
25                 contrary to state law by requiring general contractors on city
                   projects using city funds to negotiate project labor agreements.
26
27   (Doc. 1 at 14). Plaintiff interprets this letter as an “explicit[]” statement by the Mayor of
28   Flagstaff that the state law regarding PLAs “was the cause” of Flagstaff not requiring PLAs


                                                  -4-
       Case 2:20-cv-01351-ROS Document 18 Filed 12/08/20 Page 5 of 7



 1   on the projects identified in the letter. (Doc. 10 at 3).
 2          Shortly after receiving the mayor’s letter, Plaintiff filed the present suit. The sole
 3   defendant is “Mark Brnovich, in his official capacity as Attorney General of Arizona.” The
 4   complaint alleges two federal claims: “Preemption Under the National Labor Relations
 5   Act” and “Preemption Under ERISA and the Fitzgerald Act.” (Doc. 1 at 9-11). In brief,
 6   Plaintiff believes federal law preempts Arizona’s statutes regarding PLAs and
 7   apprenticeship programs.          Anticipating Defendant would again challenge Plaintiff’s
 8   standing, Plaintiff referenced in its complaint, and attached as an exhibit, the letter it
 9   received from the Mayor of Flagstaff. The complaint identifies that letter as evidence of
10   injuries Plaintiff has already suffered and also as evidence that Plaintiff is likely to suffer
11   similar injuries absent relief.
12          Defendant seeks dismissal of the complaint “based on lack of subject matter
13   jurisdiction and sovereign immunity.” (Doc. 8 at 5). According to Defendant, Plaintiff
14   still lacks standing because it has again failed to identify any “imminent and non-
15   conjectural injury” caused by the state laws regarding PLAs and apprenticeship programs.
16   (Doc. 8 at 6). In addition, Defendant believes it is not plausible an injunction against the
17   Attorney General would redress or prevent Plaintiff’s possible injury because the Attorney
18   General does not have any direct enforcement powers under the challenged state laws.
19   (Doc. 8 at 13). And because Plaintiff has not identified any past action by Defendant
20   against Plaintiff, nor any contemplated action by Defendant against Plaintiff, Defendant
21   argues he is immune from suit pursuant to principles of sovereign immunity. (Doc. 8 at
22   16).
23                                              ANALYSIS
24          Plaintiff seeks only injunctive relief. (Doc. 1 at 12). To have standing “[t]o seek
25   injunctive relief, a plaintiff must show that he is under threat of suffering ‘injury in fact’
26   that is concrete and particularized; the threat must be actual and imminent, not conjectural
27   or hypothetical; it must be fairly traceable to the challenged action of the defendant; and it
28


                                                   -5-
         Case 2:20-cv-01351-ROS Document 18 Filed 12/08/20 Page 6 of 7



 1   must be likely that a favorable judicial decision will prevent or redress the injury.”1
 2   Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). As he did when seeking dismissal
 3   of Plaintiff’s first suit, Defendant argues Plaintiff cannot meet any of these requirements.
 4   For present purposes, the Court need only address Plaintiff’s failure to plausibly allege it
 5   is under imminent “threat of suffering ‘injury in fact’ that is concrete and particularized.”
 6   Id. For purposes of the motion to dismiss, the parties’ arguments have focused on the
 7   Arizona law regarding PLAs. The Court will do the same.
 8           According to Plaintiff, it has “already suffered an injury in fact” and it is under the
 9   threat of suffering similar injuries absent relief. Plaintiff identifies the injury it already
10   suffered as “it sought to enter into a PLA on projects in the City of Flagstaff, was rejected
11   in that effort, and the rejection was explicitly due to the Arizona law enforced by the
12   Arizona Attorney General.” (Doc. 10 at 5). The problem for Plaintiff is that the letter it
13   received from the Mayor of Flagstaff does not, in fact, establish the City of Flagstaff would
14   like to require PLAs but it refused to do so because of the “anti-PLA” state law. Two
15   aspects of the letter and Plaintiff’s allegations illustrate this fact.
16           First, neither the letter nor the complaint establish the Mayor of Flagstaff “actually
17   possesses legal authority on her own . . . to require PLAs.” (Doc. 8 at 6). That is, there is
18   no indication the Mayor of Flagstaff has the power to require PLAs. If the terms of
19   contracts entered into by the City of Flagstaff are not under the control of the Mayor, the
20   fact that the Mayor agrees with Plaintiff regarding the benefits of PLAs is immaterial.
21   Because the Mayor may not have the power to require PLAs, there is no reasonable
22   inference that the “anti-PLA” statute prevented an individual or entity with the power to
23   require PLAs from imposing such a requirement.
24           Second, assuming the Mayor of Flagstaff has the power to unilaterally require
25   PLAs, the letter does not state she would impose that requirement but for the “anti-PLA”
26   1
       Plaintiff relies on Independent Living Center of Southern California, Inc. v. Shewry, 543
     F.3d 1050, 1062 (9th Cir. 2008) as allowing it to “seek injunctive relief under the
27   Supremacy Clause.” That case, however, “is no longer valid.” Exceptional Child Ctr.,
     Inc. v. Armstrong, 788 F.3d 991 (9th Cir. 2015). Plaintiff may have a plausible way to
28   allege claims for relief under preemption principles but Shewry is not an appropriate basis
     for such claims.

                                                    -6-
         Case 2:20-cv-01351-ROS Document 18 Filed 12/08/20 Page 7 of 7



 1   law. The letter states “the City of Flagstaff will not act contrary to state law” by requiring
 2   PLAs. It does not, however, state that absent the “anti-PLA” law, the City of Flagstaff
 3   would require PLAs. With no such statement in the letter, and no other allegations showing
 4   an immediate intention by the City of Flagstaff or another local government to require
 5   PLAs, Plaintiff’s alleged injury is entirely conjectural. See, e.g., Clapper v. Amnesty Int’l
 6   USA, 568 U.S. 398, 409 (2013) (holding a threatened injury must be “certainly
 7   impending”).
 8           Because Plaintiff has not alleged the “anti-PLA” law has prevented any local
 9   government from requiring PLAs, the complaint must be dismissed with leave to amend.
10   If Plaintiff chooses to amend, it must allege facts establishing a specific intention or desire
11   by a local government to require PLAs that is being thwarted by the “anti-PLA” law. Once
12   those facts are alleged, there remain substantial questions regarding traceability and
13   redressability because it is not clear the Attorney General is the proper defendant. But the
14   Court need not address those issues at present.2
15           Accordingly,
16           IT IS ORDERED the Motion to Dismiss (Doc. 8) is GRANTED WITH LEAVE
17   TO AMEND. No later than December 18, 2020, Plaintiff may file an amended complaint.
18   The Clerk of Court is directed to enter a judgment of dismissal without prejudice in the
19   event no amended complaint is filed by that date.
20           Dated this 8th day of December, 2020.
21
22
23                                                       Honorable Roslyn O. Silver
24                                                       Senior United States District Judge

25
26   2
       Moreover, to obtain relief regarding Arizona’s law addressing apprenticeship programs,
     Plaintiff would need to allege facts establishing a local government’s desire to require
27   participation in apprenticeship programs that is being frustrated by Arizona law. Cf.
     Skyline Wesleyan Church v. California Dep’t of Managed Health Care, 968 F.3d 738, 746
28   (9th Cir. 2020) (“A plaintiff must demonstrate standing for each claim he or she seeks to
     press and for each form of relief sought.”).

                                                  -7-
